People v Tapia-Flores (2017 NY Slip Op 01389)





People v Tapia-Flores


2017 NY Slip Op 01389


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
L. PRISCILLA HALL
JEFFREY A. COHEN, JJ.


2013-10355
 (Ind. No. 12-00488)

[*1]The People of the State of New York, respondent,
v Marcos Tapia-Flores, also known as Marcos Tapia, appellant.


Michele Marte-Indzonka, Newburgh, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass of counsel; Natalie Rios on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered March 14, 2013, convicting him of course of sexual conduct against a child in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is reversed, on the law, the plea is vacated, and the matter is remitted to the County Court, Orange County, for further proceedings in accordance herewith.
As the People correctly concede, the County Court's failure to advise the defendant at the time of his plea that his sentence would include a period of postrelease supervision prevented his plea from being knowing, voluntary, and intelligent (see People v Catu, 4 NY3d 242, 245; see also People v Cornell, 16 NY3d 801, 802; People v Hill, 9 NY3d 189, 191). Accordingly, the judgment must be reversed, the plea vacated, and the matter remitted to the County Court, Orange County, for further proceedings.
The defendant's remaining contentions have been rendered academic in light of our determination.
MASTRO, J.P., LEVENTHAL, HALL and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court